Case: 21-145    Document: 9     Page: 1    Filed: 05/25/2021




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

             In re: BOSE CORPORATION,
                        Petitioner
                 ______________________

                         2021-145
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00661-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

     Before LOURIE, DYK, and REYNA, Circuit Judges.
DYK, Circuit Judge.
                        ORDER
    Bose Corporation petitions for a writ of mandamus di-
recting the United States District Court for the Western
District of Texas to stay all non-venue-related proceedings
until the district court resolves Bose’s pending motion to
dismiss or transfer. Koss Corporation opposes.
    In July 2020, Koss filed this patent infringement suit
in the Western District of Texas against Bose. In Decem-
ber 2020, Bose moved to dismiss the case for improper
venue or to transfer the case to the United States District
Case: 21-145     Document: 9     Page: 2    Filed: 05/25/2021




2                                    IN RE: BOSE CORPORATION




Court for the District of Massachusetts. Briefing on that
motion closed on March 4, 2021.
    A week later, Bose moved to stay all non-venue pro-
ceedings. On March 23, 2021, the district court issued a
standing order stating that it will either rule on pending
inter-district transfer motions before conducting a Mark-
man hearing or postpone the hearing. See Appx0352. On
April 16, 2021, the district court judge informed the parties
that he anticipated an order being issued “next week” on
the venue motion and, in the meantime, to continue with
current deadlines. Appx0339–40. Bose filed this petition
on May 10, 2021.
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining mandamus relief, the peti-
tioner must: (1) show that it has a clear and indisputable
legal right; (2) show it does not have any other method of
obtaining relief; and (3) convince the court that the “writ is
appropriate under the circumstances.” Cheney v. U.S. Dist.
Ct. for D.C., 542 U.S. 367, 380–81 (2004) (citation omitted).
Bose has not met that demanding standard.
    Bose calls to this court’s attention cases that have held
that district courts must first address whether it is a proper
and convenient venue before deciding the substantive mat-
ters of a case. In re Nintendo Co., 544 F. App’x 934, 941
(Fed. Cir. 2013); In re SK hynix Inc., 835 F. App’x 600, 601
(Fed. Cir. 2021) (granting mandamus to stay upcoming
Markman hearing); In re TracFone Wireless, Inc.,
No. 2021-118, 2021 WL 865353, at *2 (Fed. Cir. Mar. 8,
2021) (granting mandamus to stay post-Markman dead-
lines until the district court has resolved transfer motion).
    But under the district court’s March 23, 2021 standing
order, the district court has made clear that it will not con-
duct a Markman hearing until after resolution of Bose’s
Case: 21-145      Document: 9   Page: 3    Filed: 05/25/2021




IN RE: BOSE CORPORATION                                        3



pending motion to dismiss or transfer the case. * See
Appx0352 (“The Court will not conduct a Markman hearing
until it has resolved the pending motion to transfer.”); see
also Appx0375 (indicating that discovery, other than
venue, jurisdictional, and claim construction-related dis-
covery, is stayed until after the Markman hearing).
     The only deadlines Bose seeks to stay are the deadlines
to file its responsive Markman brief and sur-reply Mark-
man brief. Bose has identified no authority establishing a
clear legal right to stay those deadlines nor shown that it
will be irreparably harmed absent a writ. This court has
generally refused to grant such extraordinary relief under
these circumstances, In re Apple Inc., 844 F. App’x 364, 365
(Fed. Cir. 2021), and we see no reason to do so here. We
expect the district court will promptly decide the pending
motion to dismiss or transfer.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                FOR THE COURT

           May 25, 2021         /s/ Peter R. Marksteiner
              Date              Peter R. Marksteiner
                                Clerk of Court
s32




      *The Markman hearing is currently scheduled for
July 20, 2021 but could change pursuant to the standing
order.